DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Group II and species of targets, modulators and diseases as T1R, antibody and arthritis, respectively, in the reply filed on 02/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7, 14 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim.  
Claims 8-13, 15, 16, 18-20 are currently under examination as they read on a method for treating a disease associated with abnormal immune cell activation comprising administering a modulator of taste receptor wherein said taste receptor reads on T1R, modulator reads on an antibody and disease reads on arthritis as the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-13, 15, 16, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are indefinite in the recitation of “a disease or disorder associated with abnormal immune cell activation” because it is unclear what is considered normal and what is considered abnormal immune cell activation.  For example, the immune cell could be overactive or underactive.  Therefore, one of skill in the art would not be reasonably apprised of the metes and bounds of the claims.  
Applicant is invited to amend the independent claim to recite the elected disease, i.e., arthritis, in order to obviate this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


There is insufficient written description of the genus encompassed by the recitation of “modulator” or “activator” or “inhibitor” of T1R.  It is noted that Applicant elected antibody as the species of modulator, however the claims do not limit the modulator/activator/inhibitor to the antibody.  Therefore, the following rejection is set forth. 
The specification discloses that said modulator can be and activiator or inhibitor of T1R, e.g., a chemical compound, a protein, a peptide, a peptidomimetic, an antibody, a ribozyme, a small molecule, a nucleic acid, a vector or an antisense nucleic acid molecule (see paragraphs 0006 of the published application). However, given the absence of a precise definition for said modulator, the possible modulators are not limited to the above disclosed examples. 
The specification does not describe an actual reduction to practice or a partial structures, or physical properties, or chemical properties of any modulator that would activate or inhibit T1R. For example, there is no information regarding what structural features would likely be associated with such activating / inhibiting T1R. Thus, the specification does not disclose a correlation between selective activating / inhibitory activity and the critical structure of a putative modulation. 
The level of the skill and knowledge in the art is that there are no known correlation between any structural component and the ability to selectively modulate T1R encompassed by the claims. Thus, the disclosure does not allow one of skill in the art to visualize or recognize the 

Claims 8-13, 15, 16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a method of treating diseases or disorders associated with abnormal immune cell activation comprising administering a modulator of T1R.   However the instant specification, as filed, does not provide sufficient enabling description for treating the plethora of diseases encompassed by the present claims.  For example, there does not appear to be sufficient in vitro or in vivo evidence to support administering a T1R antibody to lessen or ameliorate the symptoms of arthritis.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). 

In view of the lack of predictability of the art to which the invention pertains, the lack of established clinical protocols for effective methods to prevent and treat the scope of any disease or acute condition associated with abnormal immune cell activation, undue experimentation would be required to practice the claimed methods for treatment of arthritis, for example, with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for preventing the diseases or disorders encompassed by the claimed methods and products. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chemtob et al. (US 2004/0235749 A1; see entire document).
Chemtob et al. taught modulators that are activators or inhibitors of G-protein coupled receptors such as T1R and methods of treating arthritis comprising administering said modulators (see, e.g., paragraphs 0007, 0063-0066, 0084, 0085 and 0158).  Furthermore, Chemtob taught antibody as modulator (paragraph 0063).  With regard to claim 16, it is noted that the prior art antibody that binds T1R would bind T1R3.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 23, 2022